Exhibit 10



SEVERANCE COMPENSATION AGREEMENT





THIS AGREEMENT, dated as of ________, is between Structural Dynamics Research
Corporation, an Ohio corporation (the "Company") and _____________ (the
"Executive").



The Company's Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company's management to their assigned duties without distraction in potentially
disturbing circumstances arising from the possibility of a change in control of
the Company.



This Agreement sets forth the severance compensation which the Company agrees it
will pay to the Executive if the Executive's employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company (as defined herein).



1. Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of (i) _______ 30 of any year after 20__, provided that either party
has given at least 60 days prior written notice to the other party of its or his
intention to terminate this Agreement under this clause (i); (ii) the
termination of the Executive's employment with the Company based on death,
Disability (as defined in Section 3(b)) and Retirement (as defined in Section
3(c)) or Cause (as defined in Section 3(d)) or by the Executive other than for
Good Reason (as defined in Section 3(e)); and (iii) two-years from the date of a
Change in Control of the Company if the Executive has not terminated his
employment for Good Reason as of such time.



2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there shall have been a Change in Control of the Company,
while the Executive is still an employee of the Company and (b) the Executive's
employment by the Company thereafter shall have been terminated in accordance
with Section 3. For purposes of this Agreement, a Change in Control of the
Company shall be deemed to have occurred if:



(i) there shall be consummated any consolidation or merger of the Company and,
as a result of such consolidation or merger (x) less than 50% of the outstanding
common shares and 50% of the voting shares of the surviving or resulting
corporation are owned, immediately after such consolidation or merger, by the
owners of the Company's common shares immediately prior to such consolidation or
merger, or (y) any person (as such term is used in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of 20% or more of the surviving or resulting corporation's outstanding
common shares, or



(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company shall be consummated, or

(iii) the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or



(iv) any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of 20% or more of the company's outstanding
common, or



(v) during any period of two consecutive years, individuals who at the beginning
of such period constitute the entire Board of Directors shall cease for any
reason to constitute a majority thereof unless the election or the nomination
for election by the Company's shareholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.



3. Termination Following Change in Control.



(a) If a Change in Control of the Company shall have occurred while the
Executive is still an employee of the Company, the Executive shall be entitled
to the compensation provided in Section 4 upon the subsequent termination of the
Executive's employment with the Company by the Executive or by the Company
unless such termination is as a result of (i) the Executive's death; (ii) the
Executive's Disability (as defined in Section 3(b) below); (iii) the Executive's
Retirement (as defined in Section 3(c) below); (iv) the Executive's termination
by the Company for Cause (as defined in Section 3(d) below); or (v) the
Executive's decision to terminate employment other than for Good Reason (as
defined in Section 3(e) below).



(b) Disability. If, as a result of the Executive's incapacity due to physical or
mental illness, the Executive shall have been absent from his duties with the
Company on a full-time basis for six months and within 30 days after written
notice of termination is thereafter given by the Company the Executive shall not
have returned to the full-time performance of the Executive's duties, the
Company may terminate this Agreement for "Disability."



(c) Retirement. The term "Retirement" as used in this Agreement shall mean
termination by the Company or the Executive of the Executive's employment based
on the Executive's having reached age 65 or such other age as shall have been
fixed in any arrangement established with the Executive's consent with respect
to the Executive.



(d) Cause. The Company may terminate the Executive's employment for Cause. For
purposes of this Agreement only, the Company shall have "Cause" to terminate the
Executive's employment hereunder only on the basis of fraud, misappropriation or
embezzlement on the part of the Executive. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Company's Board of Directors at a meeting of the Board called
and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this Section
3(d) and specifying the particulars thereof in detail.



(e) Good Reason. The Executive may terminate the Executive's employment for Good
Reason at any time during the term of this Agreement. For purposes of this
Agreement "Good Reason" shall mean any of the following (without the Executive's
express written consent):



(i) the assignment to the Executive by the Company of duties inconsistent with
the Executive's position, duties, responsibilities and status with the Company
immediately prior to a Change in Control of the Company, or a change in the
Executive's titles or offices as in effect immediately prior to a Change in
Control of the Company, or any removal of the Executive from or any failure to
reelect the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive's death or by the Executive other than for Good Reason;



(ii) a reduction by the Company in the Executive's base salary as in effect on
the Date of Termination;



(iii) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company's retirement plan, group
life insurance plan, and medical, dental, accident and disability plans) in
which the Executive is participating at the time of a Change in Control of the
Company (or any other plans providing the Executive with substantially similar
benefits) (hereinafter referred to as "Benefit Plans"), or the taking of any
action by the Company which would adversely affect the Executive's participation
in or materially reduce the Executive's benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control of the Company;



(iv) any failure by the Company to continue the Executive's eligibility to
participate in annual executive bonus arrangements in which the Executive

plans or arrangements providing him with substantially similar benefits)
(hereinafter referred to as "Incentive Plans") or the taking of any action by
the Company which would significantly reduce the Executive's opportunity to earn
incentive compensation which is related to performance results as compared to
performance exceptions periodically determined by the Company;



(v) a relocation of the Company's principal executive offices to a location
outside of Cincinnati, Ohio, or the Executive's relocation to any place other
than the location at which the Executive performed the Executive's duties prior
to a Change in Control of the Company, except for required travel by the
Executive on the Company's business to an extent substantially consistent with
the Executive's business travel obligations at the time of a Change in Control
of the Company;



(vi) any failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;



(vii) any material breach by the Company of any provision of this Agreement;



(viii) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or



(ix) any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective.



(f) Notice of Termination. Any termination by the Company pursuant to Section
3(b), 3(c) or 3(d) shall be communicated by a Notice of Termination. For
purposes of this Agreement, a "Notice of Termination" shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. For purposes of this Agreement,
such purported termination by the Company shall be effective without such Notice
of Termination.



(g) Date of Termination. "Date of Termination" shall mean (a) if this Agreement
is terminated by the Company for Disability, 30 days Notice of Termination is
given to the Executive (provided that the Executive shall not have returned to
the performance of the Executive's duties on a full-time basis during such
30-day period) or (b) if the Executive's employment is terminated by the Company
for any other reason, the date on which a Notice of Termination is given;
provided that if within 30 days after any Notice of Termination is given to the
Executive by the Company the Executive notifies the Company that a dispute
exists concerning the termination, the Date of Termination shall be the date the
dispute is finally



determined, whether by mutual agreement by the parties or upon final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected).



4. Compensation Under this Agreement.



(a) If within two years after a Change in Control of the Company a Notice of
Termination is given either by the Company to the Executive or by the Executive
to the Company, and if such termination is not by reason of the Executive's
death, Disability or Retirement, or by the Company for Cause, or by the
Executive other than for Good Reason, the Company shall make the following
payments to the Executive:



(i) the full base salary to which the Executive is entitled through the Date of
Termination;



(ii) credit for unused vacation;



(iii) an amount equal to the Executive's EICP Bonus Award under the Company's
Executive Incentive Compensation Plan for the fiscal year in which the Notice of
Termination is given, multiplied by the percentage determined by dividing the
number of days in the Company's fiscal year that have elapsed prior to the date
on which the Notice of Termination is given by the total number of days in such
fiscal year. As used in this clause (iii) the Executive's Annual EICP Bonus
Award means the dollar amount which would have been paid to Executive for the
fiscal year in which the Notice of Termination is given under the Company's
Executive Incentive Compensation Plan, based on the assumption that the
Outstanding Level of performance would be reached by the Company and the
Executive.



(iv) an amount equal to two and one-half (2.5) times the sum of the Executive's
annualized base salary and EICP Bonus Award (as defined in clause (iii) above)
for the year in which the Notice of Termination is given, provided, however,
that the amounts to be paid to the Executive under this clause (iv) shall be
reduced by the amounts payable to the Executive under clauses (ii) and (iii) of
this Section 4(a).



(b) If it is finally determined under the procedures set forth in Section 4(c)
that the amount of "excess parachute payments," if any, exceeds the Executive's
"base amount" (as such terms are defined in Section 280G of the Internal Revenue
Code of 1986 (the "Code")) by more than 3 times, the aggregate amount of the
payments required to be made by the Company under clauses (iv), (iii) and (ii)
of Section 4(a) that constitute excess parachute payments shall be reduced, in
that order, to $100 less than the largest amount that will result in no portion
of such payment being subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax").



(c) The Company shall notify the Executive in writing within 10 days after a
Notice of Termination is given either by the Company or the Executive, of the
amount of the payments to be made by the Company under this Agreement, together
with any other payments made or to be made by the Company to the Executive, that
constitute "parachute payments" (as such terms are defined in Section 280G of
the Code) and excess parachute payments and of the amount of the reduction, if
any, required by Section 4(b). Within 20 days after the Notice of Termination is
given, the Executive shall notify the Company in writing whether he agrees with
the Company's calculation of the amount of parachute payments and excess
parachute payments, and with the amount of any reduction. If the Executive does
not agree with the Company's calculations, the Executive shall inform the
Company of the amounts that he believes to be the correct amounts. If the
Company and the Executive cannot agree within 30 days after the Notice of
Termination is given on the amount of the parachute payments and excess
parachute payments, and on the amount of any reduction, the calculation of such
amounts (and any reduction ) shall be made by independent tax counsel selected
by the Company's independent auditors. Such determination shall be completed
within 15 days after it is submitted to such independent tax counsel and shall
be conclusive and binding on the parties.



(d) The amounts requires to be paid under Section 4(a), less the amount of any
reduction determined by the Company under Section 4(b) and 4(c), shall be paid
by the Company to the Executive in cash in a lump sum on the 10th day after the
Date of Termination. If it is later determined, under the procedure set forth in
Section 4(c), that the amount of any reduction is less than that initially
determined by the Company, the Company shall pay the difference to the Executive
in cash within five days after the amount of any reduction is finally
determined. If it is later determined, under the procedures set forth in Section
4(c), that the amount of any reduction is more than that initially determined by
the Company, the Executive shall repay the difference to the Company in cash
within five days after the amount of any reduction is finally determined.



(e) Any payments required under this Section 4 shall be paid net of applicable
federal, state and local tax withholding.



(f) If the Company is required to make payments to the Executive under Section
4(a), the Company, until the earlier of (i) one year after the Date of
Termination or (ii) commencement of full-time employment by the Executive with a
new employer, shall maintain in full force and effect, for the continued benefit
of the Executive, medical and dental programs or arrangements in which the
Executive was entitled to participate immediately prior to the Date of
Termination, provided that continued participation by the Executive is possible
under the general terms and provisions of such plans and programs.



Except for the payment referred to in clause (i) of Section 4(a) none of the
payments to the Executive under this Section 4 shall be counted for the purpose
of computing the Executive's benefits under any pension, profit sharing,
deferred compensation or other employee benefit plan maintained by the Company.



(h) The parties acknowledge that Executive holds one or more stock purchase
options granted under the Company's 1994 Long-Term Stock Incentive Plan (the
"Plan"). The individual stock option agreements representing such options set
forth the specific time periods and other terms under which the options vest
(become exercisable), subject to the overall provisions of the Plan. Under the
last sentence of Section 5(b) of the Plan, the Compensation Committee of the
Company's Board of Directors is authorized to modify the vesting provisions of
options outstanding under the Plan. Under the authority and direction of the
Compensation Committee acting under Section 5(b) of the Plan, all options held
by Executive under the Plan are hereby amended to include the following
sentence: "Notwithstanding any other provisions of this Option, this Option
shall immediately become fully vested and exercisable as to all shares covered
hereby upon the occurrence of a Change in Control (as such term is defined in
that certain Severance Compensation Agreement dated ______________ between the
Company and the Optionee). Such immediate vesting shall occur regardless of
whether the Optionee remains employed by the Company after such Change in
Control or is terminated (involuntarily or voluntarily) as a result of or
following such Change in Control." This Agreement shall constitute the
instrument of amendment of all such options, and no other documentation or
action shall be required to effect such amendments.



5. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.



The provisions of this Agreement, and any payment provided for hereunder, shall
not reduce any amounts otherwise payable, or in any way diminish the Executive's
existing rights, or rights which would accrue solely as a result of the passage
of time, under any Benefit Plan, Incentive Plan or Securities Plan, employment
agreement or other contract, plan or arrangement.



6. Successor to the Company.



(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if such
succession or assignment had not taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive's employment for Good Reason. As used in
this Agreement, "Company" shall mean the Company as herein before defined and
any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law. If at any time during the term of this Agreement the Executive
is employed by any corporation a majority of the voting securities of which is
then owned by the Company, "Company" as used in Section 3, 4, 11 and 12 hereof
shall in addition include such employer. In such event, the Company agrees that
it shall pay or shall cause such employer to pay any amounts owed to the
Executive pursuant to Section 4 hereof.



(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive's devisee, legatee, or other designee or, if
there be no such designee, to the Executive's estate.



7. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, as follows:











If to the Company: Structural Dynamics Research Corporation

Vice President, Secretary and General Counsel

2000 Eastman Drive

Milford, OH 45150

If to the Executive:



or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.



8. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at
anytime of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio.



9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



11. Legal Fees and Expenses. The Company shall pay all legal fees and expenses
which the Executive may incur as a result of the Company's contesting the
validity, enforceability or the Executive's interpretation of, or determinations
under, this Agreement.



12. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



ATTEST: ________________________________ By: _____________________________
By: _____________________________ Vice President, Secretary and General Counsel





